     Case 3:18-cv-02852-BEN-KSC Document 34 Filed 11/20/20 PageID.434 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    LISA RAMIREZ, an individual, on behalf            Case No.: 3:18-cv-2852-BEN-KSC
      of herself and on behalf of all persons
11
      similarly situated,                               ORDER GRANTING JOINT
12                                     Plaintiff,       MOTION TO REMAND ACTION TO
                                                        STATE COURT
13    v.
14
      CAREFUSION RESOURCES, LLC, a
                                                        [ECF No. 33]
15    Limited Liability Company,
16                                   Defendant.
17
18         On November 20, 2020, the parties filed a Joint Motion to Remand the Action to
19   State Court (the “Joint Motion”). The Court, having considered the Joint Motion and
20   good cause appearing therefore, HEREBY ORDERS AS FOLLOWS:
21         1. All deadlines, dates, and events presently on calendar are vacated;
22         2. The above-captioned action is hereby remanded to San Diego County Superior
23            Court.
24         IT IS SO ORDERED.
25
26   Date: November 20, 2020                        __________________________________
                                                    HON. ROGER T. BENITEZ
27
                                                    United States District Judge
28
                                                    1
                                                                             3:18-cv-2852-BEN-KSC
